[gmetinsfxpjx000001.jpg]

Exhibit 10.3

 

April 17, 2019

 

 

Ms. Linda Huber

[ADDRESS]

 

Dear Linda:

I am pleased to extend to you a formal offer of employment at MSCI Inc. (“MSCI”
or the “Firm”). Those of us who have had the opportunity to meet with you are
very excited about your joining our team. Your position will be that of Chief
Financial Officer and Treasurer of MSCI Inc., subject to approval of the Board
of Directors of MSCI.  In this position, you will work in the New York office,
be an Executive Officer and member of the Firm’s Executive Committee reporting
directly to Henry Fernandez, Chairman and Chief Executive Officer.  Your
anticipated start date is May 6, 2019.  You will be indemnified by the Firm in
accordance with the Firm’s by-laws for your services to and on behalf of the
Firm and will be covered by directors’ and officers’ liability insurance to the
same extent as other executive officers of the Firm are so covered.

The details of our offer are as follows:

1.

Compensation.  Your target compensation will consist of the following
components:

 

 

•

Base Salary:  Your annual base salary will be $650,000, prorated from the date
you commence employment and paid in semi-monthly installments. You will be
eligible for an adjustment to your base salary beginning in January 2020 and
review for adjustment each year thereafter.

 

 

•

Annual Incentive Plan (AIP):  You will be eligible to participate in MSCI’s
Annual Incentive Plan (AIP) with a bonus target of $950,000 prorated for 2019
based on the date you commence employment.  Actual AIP payments will be based on
the achievement of specific annual metrics and goals aligned with your role.

 

 

•

70% of your AIP bonus is formulaic and based on specific MSCI financial metrics
approved by the Board and aligned to your role. These metrics will be reviewed
annually.

 

 

•

30% of your AIP bonus is discretionary and tied to the attainment of key
performance indicators (KPIs) goals and your performance as a leader and
manager.

 

 

•

Payments, if any, under the Annual Incentive Plan are not guarantees or
commitments to pay and are subject to the Firm’s performance as well as your
individual performance as determined by management and the Board. All Annual
Incentive Plan payments are contingent upon satisfactory performance and conduct
and you must remain employed through the payment date.

 

--------------------------------------------------------------------------------



 

 

[gmetinsfxpjx000001.jpg]



 

 

•

Long- Term Incentive Plan:  You will be eligible to receive a discretionary
equity award pursuant to MSCI’s Long Term Incentive Plan (LTIP).  You will be
eligible for your first annual LTIP award on your hire date.

 

 

•

Your LTIP target is $1,800,000 (without proration). The design of your LTIP will
be aligned to other Executive Committee members with the same mix of equity
vehicles, terms and performance period. Equity awards, if any, will be made
pursuant to the terms of the applicable plan and are governed by such plan and
applicable grant agreements approved by the Board.

 

 

•

Your 2019 LTIP award will be structured as follows:

 

 

▪

$360,000 (20% of LTIP value) in Restricted Stock Units (RSUs).  The number of
RSUs you will receive will be determined by dividing the award value by the
closing price of MSCI common stock on the trading day prior to your hire date.
Your RSU award will vest in three equal installments on each of the first three
anniversaries of your hire date. Unvested RSUs are eligible for Dividend
Equivalent payments that will be paid as soon as administratively possible after
the Dividend payment date through payroll.

 

 

▪

$900,000 (50% of LTIP value) in 3-Year Performance Stock Units (3-Year PSUs).
The target number of 3-Year PSUs that will be awarded to you will be determined
by dividing the target value of your award by the fair value of a PSU as of the
grant date using the closing price of MSCI common stock on the trading day prior
to your hire date. The fair value of the award will be determined by a third
party using standard valuation models. Unvested PSUs are eligible for Dividend
Equivalent payments when they vest. The accumulated Dividend Equivalents will be
performance adjusted and paid through payroll as soon as administratively
possible after the Board certifies the performance of the PSUs.

 

The 3-Year PSUs will pay out based on MSCI’s absolute total shareholder return
compounded annual growth rate (“TSR CAGR”) during the performance period (i.e.,
the growth of MSCI’s stock price plus re-invested dividends).  The table below
sets forth the TSR CAGR adjustment percentage for the 3-Year PSUs.

 

TSR CAGR (%)

Adjustment

Percentage (%)

30.00 (maximum)

300

20.00

200

10.00 (target)

100

9.00

50

8.00 (threshold)

25

< 8.00

0




2



--------------------------------------------------------------------------------



 

 

[gmetinsfxpjx000001.jpg]



 

▪

$540,000 (30% of LTIP value) in 5-Year Performance Stock Units (5-Year PSUs).
The target number of 5-Year PSUs that will be awarded to you will be determined
by dividing the target value of your award by the fair value of a PSU as of the
grant date using the closing price of MSCI common stock on the trading day prior
to your hire date. The fair value of the award will be determined by a third
party using standard valuation models. Unvested PSUs are eligible for Dividend
Equivalent payments when they vest. The accumulated Dividend Equivalents will be
performance adjusted and paid through payroll as soon as administratively
possible after the Board certifies the performance of the PSUs.

 

The 5-Year PSUs will pay out based on MSCI’s absolute TSR CAGR during the
performance period (i.e., the growth of MSCI’s stock price plus re-invested
dividends).  The table below sets forth the TSR CAGR adjustment percentage for
the 5-Year PSUs.

 

TSR CAGR (%)

Adjustment

Percentage (%)

20.00 (maximum)

200

15.00

150

12.50 (target)

100

10.00

50

< 10.00

0

 

All LTIP payments are contingent upon your remaining employed through the
vesting dates, unless you terminate employment due to death or disability or
involuntary termination without cause and are subject to your compliance with
the restrictions, terms, and conditions of the award and plan provisions
(including, without limitation, the cancellation provisions).

 

Any equity awards and other incentive compensation that you may receive from
MSCI will contain restrictive covenants with respect to non-competition,
non-solicitation, non-hire, non-disparagement, notice requirements and other
restrictions that you must comply with, including after any resignation or
termination of your employment with MSCI.  Please refer to Exhibit B of the form
equity awards provided to you in your offer package for the terms and conditions
of the restrictive covenants.

 

All payments are subject to applicable withholdings and deductions and you are
responsible for payment of any applicable taxes that are not withheld.  If any
provision of this offer letter fails to satisfy the requirements of Section 409A
of the Internal Revenue Code or any regulations or Treasury guidance promulgated
thereunder, or would result in your recognizing income for United States federal
income tax purposes with respect to any amount payable hereunder before the date
of payment, or to incur interest or additional tax pursuant to Section 409A,
MSCI reserves the right to reform such provision; provided that MSCI shall
maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the requirements of Section 409A.




3



--------------------------------------------------------------------------------



 

 

[gmetinsfxpjx000001.jpg]



2.

Sign-on Long-Term Incentive Award. On your hire date, you will be granted a
Long-Term Incentive award with a grant date value of $1,000,000. Equity awards
will be made pursuant to the terms of the applicable plan and are governed by
such plan and applicable grant agreements approved by the Board.

 

 

•

Your Sign-on Long-Term Incentive Award will be structured as follows:

 

 

•

$500,000 in Restricted Stock Units (RSUs).  The number of RSUs you will receive
will be determined by dividing the award value by the closing price of MSCI
common stock on the trading day prior to your hire date. Your RSU award will
vest 100% on the third anniversary of your hire date. Unvested RSUs are eligible
for Dividend Equivalent payments that will be paid as soon as administratively
possible after the Dividend payment date through payroll.

 

 

•

$500,000 in 3-Year Performance Stock Units (3-Year PSUs). The target number of
3-Year PSUs that will be awarded to you will be determined by dividing the
target value of your award by the fair value of a PSU as of the grant date using
the closing price of MSCI common stock on the trading day prior to your hire
date. The fair value of the award will be determined by a third party using
standard valuation models. Unvested PSUs are eligible for Dividend Equivalent
payments when they vest. The accumulated Dividend Equivalents will be
performance adjusted and paid through payroll as soon as administratively
possible after the Board certifies the performance of the PSUs.

 

 

The 3-Year PSUs will pay out based on MSCI’s absolute TSR Compounded Annual
Growth Rate (CAGR) during the performance period (i.e., the growth of MSCI’s
stock price plus re-invested dividends).  The table below sets forth the TSR
CAGR adjustment percentage for the 3-Year PSUs.

 

TSR CAGR (%)

Adjustment

Percentage (%)

30.00 (maximum)

300

20.00

200

10.00 (target)

100

9.00

50

8.00 (threshold)

25

< 8.00

0

 

3.

Severance.  As a member of the Executive Committee, in the event of an
involuntary not-for-cause termination, you are eligible for lump sum payment
equal to one times the sum of annual base salary and target bonus plus a
prorated cash bonus for the year of termination. Based on the current terms of
LTIP awards, all unvested equity will generally vest pro rata based on the terms
of the award agreements.


4



--------------------------------------------------------------------------------



 

 

[gmetinsfxpjx000001.jpg]



4.

Change in Control Severance.  As a member of the Executive Committee, in the
event of an involuntary not-for-cause termination after a Change in Control, you
are eligible for lump sum payment equal to two times the sum of annual base
salary and target bonus plus a prorated cash bonus for the year of term. Based
on the current terms of LTIP awards, all outstanding equity would vest.

 

5.

Clawback Policy.  Any incentive compensation (cash and equity) that you receive
are subject to the MSCI Inc. Clawback Policy which provides that the Firm may
recoup incentive compensation in the event of a restatement of financial or
other performance-based measures (regardless of whether detrimental conduct has
occurred) or in the event that detrimental conduct results in an increased level
of performance goal achievement or otherwise causes material financial and/or
reputational harm to the Firm.

 

6.

Ownership Policy.  As an Executive Officer, you are required to own 4X your base
salary in Company stock within five years of the date of hire. Until the
expected stock ownership level is achieved, you are required to hold stock with
a value of 50% of the estimated after-tax net proceeds upon the vesting of
equity awards. Executive Officers may be subject to additional holding
requirements under the terms of individual equity awards.

 

7.

Vacation.  You will be eligible for 30 days of vacation per annum, pro-rated
from your date of hire.  Vacation must be taken at a time that is mutually
agreed upon by you and your manager.  We ask that you request your vacation time
with as much notice as possible.  Vacation days do not carry over from year to
year.

 

8.

Group Benefits.  You will be eligible for benefits as follows:

 

 

•

Health and welfare benefits (medical, dental, vision, life, accident and
disability insurance) are generally available retroactive to the date you
commence employment, if you complete your benefits elections within the 31-day
enrollment period.  Please see the enclosed benefits enrollment materials.

 

 

 

•

Upon your date of hire, you will be automatically enrolled in the MSCI 401(k)
Retirement Savings Plan.   Prior to your first contribution, you will have an
opportunity to change your election or opt out of the Plan.  MSCI matches 80% of
your contribution (up to 6% of your salary) plus provides a Safe Harbor
contribution of 3% of your total eligible cash compensation. You will be 100%
vested in all employer contributions after two years of service.

 

 

 

•

In the event of any conflict between this letter and/or any oral statement
regarding our benefits, the Summary Plan Descriptions will control.  

 




5



--------------------------------------------------------------------------------



 

 

[gmetinsfxpjx000001.jpg]



9.

Policies.  You agree to comply with all Firm policies and procedures in effect
from time to time, including, without limitation, with respect to conduct,
privacy, security, confidential and proprietary information, inventions,
technology, securities trading and occupational health and safety.  You
understand and agree that unless you are granted a waiver in writing by the
Legal and Compliance Department you may be required, upon the commencement of
employment, to transfer any brokerage/securities accounts that you may influence
or control to a designated institution for surveillance and review by the MSCI
Legal and Compliance Department and that certain restrictions and requirements
may be imposed on your trading in any such accounts.  Additionally, you must
disclose to MSCI all other business activities that you engage in, which will be
subject to review and approval by the MSCI Legal and Compliance Department. You
will be reimbursed for business-related expenses in accordance with Firm policy.

 

10.

Representations and Warranties.  You represent and warrant that:

 

 

•

You have the right to be employed by MSCI and you are not a party to any
employment agreement or other contract, and are not otherwise subject to any
obligation or restriction, that prohibits or limits your full time employment
with MSCI or is otherwise inconsistent with your accepting this offer of
employment and performing your duties, and you do not know of any conflict or
other constraint that would restrict your employment with MSCI.

 

 

 

•

In connection with your employment by MSCI you will not violate any non-compete,
non-solicitation, non-hire or other restrictive covenant or continuing
obligation to any former employer or other third party.

 

 

 

•

You have not directly or indirectly solicited for hire, induced or encouraged
any employee (or consultant or independent contractor to) of your current or
former employer to leave their employer or position or to join or perform
services for any other company (including MSCI).

 

 

 

•

You have not directly or indirectly solicited, induced or encouraged any entity
or person who is a customer or client of your current or former employers to
cease to engage the services of any such employer or to use the services of any
entity or person that competes directly with a material business of any such
employer.

 

 

 

•

You have or will give timely notice of resignation to any current employer as
required under any applicable contract, policy or law, and you have not retained
and will not retain original records or copies of any confidential or
proprietary information of your former employers.

 

 

 

•

During your employment with the Firm you will not make any unauthorized use or
disclosure of documents or other information that are the confidential, trade
secret or proprietary information of another individual or company (“Third Party
Confidential Information”). You will not bring onto the Firm’s premises or
network any Third-Party Confidential Information, including relating to your
prior employers or positions.  

 

6



--------------------------------------------------------------------------------



 

 

[gmetinsfxpjx000001.jpg]



11.

Conditional Offer.  This offer is contingent upon several additional steps in
the employment process including, but not limited to, background and reference
checking.  Enclosed is a new-hire kit that contains personnel forms that need to
be completed and brought with you on your first day of work.  You must also
bring with your government-issued photo identification, such as a valid passport
or a driver's license.

You are required by law to show appropriate proof of authorization to commence
work in the United States and that you possess all licenses and registrations
necessary for your position, if any. We ask that you complete Part 1 of the Form
I-9, on or before your first day of work (see, in the attached packet, a list of
the type of documentation we will need).  If you are not legally able to work
for the Firm in the United States in the position offered to you, or if any part
of the screening process proves unsatisfactory to the Firm or you are unable to
complete Part 1 of the Form I-9, the Firm reserves the right to rescind any
outstanding offer of employment or terminate your employment without notice or
severance benefits and rescind any equity or other awards described herein.

You confirm that the information provided on your resume and application form,
and the information you have provided orally to MSCI during the interview
process, is complete and accurate.  You understand that a false statement or
omission with the intent to mislead MSCI can disqualify you from employment and
is grounds for dismissal for cause if discovered after you are employed by MSCI.

 

In accepting this position with MSCI, you acknowledge that your employment is on
an at will basis and for an unspecified duration.  Neither this offer letter,
nor any oral representations shall confer any right to continuing
employment.  Either you or MSCI may terminate your employment relationship at
any time, with or without cause.  You further understand that neither job
performance, promotions, accommodations, salary, bonuses nor the like shall
imply any obligation on the part of MSCI to continue your employment.  It is
expressly agreed that any payments or awards do not create an obligation of, nor
entitlement to, future payments or awards by the Firm.  Nothing in this letter
should be construed as a guarantee of any level of compensation or benefits or
of your participation in any compensation or benefit plan.  MSCI reserves the
right to amend, modify or terminate, in its sole discretion, all compensation
and benefit plans in effect from time to time.  

 

12.

Entire Agreement.  This offer letter constitutes the entire understanding and
contains a complete statement of all agreements between you and MSCI and
supersedes all prior or contemporaneous oral or written agreements,
understandings or communications (including, without limitation, any term sheet
or other summary writing relating to your employment); provided, that all
summaries of your equity awards as well as the MSCI Inc. Clawback Policy, the
MSCI Inc. Executive Committee Stock Ownership Guidelines and the MSCI Inc.
Change in Control Severance Plan are qualified in their entirety by the full
text of the equity award agreements and such policies. You acknowledge that you
have not relied on any assurance or representation not expressly stated in this
offer letter.  




7



--------------------------------------------------------------------------------



 

 

[gmetinsfxpjx000001.jpg]



We ask that you confirm your acceptance of this offer by signing and dating this
letter in the area designated below and returning this letter via email to
[NAME] ([EMAIL]) at MSCI Human Resources. Your signature below confirms that you
understand and agree with the contents of this offer letter and that you are
subject to no contractual or other restriction or obligation that is
inconsistent with your accepting this offer of employment and performing your
duties. Please retain the additional copy of this offer letter for your
reference.

We are excited that you will be joining the MSCI leadership team. I look forward
to working with you.  

 

Sincerely,

 

/s/ Scott Crum

Scott Crum

Chief Human Resources Officer

 

 

 

Offer Accepted and Agreed To:

 

 

 

Signed:

/s/ Linda Huber

 

Linda Huber

 

 

 

Date:4/17/19

8

